3. Philippines
The next item is the debate on six motions for resolution concerning the Philippines.
Mr President, ladies and gentlemen, the series of killings being carried out throughout the world for political, religious and other reasons is now sadly an everyday reality, but I am astounded by the cruelty with which 57 people were murdered whilst queuing at a political meeting to support a presidential candidate in the Philippines.
This was a cold-blooded massacre carried out by an armed group in the name of a revolution of which it is difficult to make any sense. Moreover, this mass killing is not an isolated incident in this country where, in some regions, such as in the Mindanao region, armed uprisings - including those motivated by religion - have been taking place for years.
Apart from duly expressing our condolences regarding these bloody events, I believe that we must offer our strong support to the Philippine Government so as to establish how Europe may be of use in resolving the serious armed conflicts and opposition which are bathing this unfortunate country in blood.
Mr President, ladies and gentlemen, the massacre on 23 November of last year in the Province of Maguindanao in the Philippines was a black day for human rights and a barbaric act of terrorism. Fifty seven people were killed, women were raped, people were injured - they convey a bloody message. As a journalist, it struck me, in particular, that there were 30 journalists among those killed. According to the renowned International Crisis Group, in no other case on record have more journalists ever been murdered at one time. For this reason, it is appropriate for the European Parliament to make a clear statement, as we are doing today in this draft resolution.
However, as the Group of the European People's Party (Christian Democrats), we request that the present text be toned down in three places through a split vote, because we ought to support the Philippine Government in its fight against terrorism and violence and therefore dispense with overly accusatory remarks directed at the government. Therefore, on behalf of the PPE Group, I request a separate vote on recital F. This accuses the Philippines of showing all the signs of a non-functional legal system.
In paragraph 2, we would like to delete the insinuation about what are referred to as initial delays in the investigation.
Finally, in paragraph 6, it is claimed that some missing persons are locked away in Philippine prisons. This, too, is currently an unproven insinuation and should, in our opinion, be deleted.
author. - Mr President, this horrendous crime in Maguindanao is undoubtedly deserving of our strongest condemnation. It reveals the extent to which lawlessness has taken root in some parts of the Philippines.
There are many reasons for this depressing development: the dispersed nature of the islands of the Philippines archipelago, the weak central government, corruption, poverty and an ongoing Islamist terrorist insurgency supported by al-Qaeda in the south.
This crime, apparently politically motivated, therefore must be seen in its wider social and historical context. We should not disregard the efforts that the Philippine Government has made to develop a more democratic political culture in the past 25 years following the fall of the kleptocratic dictator Ferdinand Marcos. Nor should we underestimate the existentialist threat posed by the terrorists of Abu Sayyaf and how they are destabilising the whole of the society that makes up the Philippine state.
Constructive engagement and targeted assistance offer the best chance of helping the Philippines, a country which shares our common values in many ways, in order to enable them to embed the rule of law in central and in local government.
Mr President, Commissioner, ladies and gentlemen, last November, I had the opportunity to welcome Mrs Edita Burgos, the mother of Jonas Burgos, to the European Parliament. This young Filipino was abducted by armed men in a very busy shopping centre in Manila on 28 April 2007. Since that day, neither his family nor his loved ones have had any news of him. Jonas Burgos is one of hundreds of people who have disappeared or been killed in the Philippines. Murders are committed with total impunity, and the perpetrators are very rarely brought to justice.
Looking ahead to the May 2010 elections, we are fearful of an increase in crime and of abductions of all those who are opposed to the government in power. As such, we condemn the Maguindanao massacre of 23 December last, and we hope that light will be shed on the murder and torture suffered by the Ismael Mangudadatu convoy.
Mr President, little more than two decades ago, the Philippines excited a great sense of hope around the world when they set off a democratic wave in Asia. This led us to harbour hopes for human rights in that area, and an increase in employees' rights, students' rights, the rights of the people and electoral and democratic normality in those countries.
Now that the world's attention is directed elsewhere, we cannot leave the democratic situation in the Philippines to deteriorate. Over the last few years, there have been some very disturbing instances of corruption and, in particular, violence and harassment directed at the opposition during the elections.
The most disturbing event, and the subject of our resolution, was the Maguindanao massacre, the assassination of 46 people who had been following the electoral convoy of the opposition candidate Mr Mangudadatu. They were allegedly slaughtered by a group linked to the dominant clan in the province of Maguindanao, the Ampatuan clan.
Among other aspects, I would like to draw attention to the fact that 30 journalists were assassinated in this massacre. This makes it the greatest massacre of journalists in world history.
Apparently, the House itself is distracted from what we are discussing here, which is a shame, but we cannot allow the world's distraction to let the Philippines slip into a situation where it goes from being the best example of democracy to being known as the worst, a mere two and a half decades down the line.
This massacre needs to be investigated and there needs to be a demand for President Gloria Arroyo, who belongs to the Ampatuan clan, to conduct the investigations through to their conclusion, as a matter of urgency. It is also important for the Philippines to know that Europe is alert and carefully watching developments in the country.
Mr President, the reason for this urgency is the brutal murder of 57 people, who were accompanying a politician on her way to register as a candidate in the elections for the position of provincial governor. The perpetrators belong to a local militia and some local police officers were involved.
This brutal attack is an extreme example of the menacing rise in politically-motivated extrajudicial executions and the forced disappearance of people that has been going on for years without these serious crimes ever being investigated.
The government has not shown any discernible will to take decisive steps to counter this development. Out of hundreds of cases, only two were investigated and not one senior official has been prosecuted in relation to these. In 2008, the UN Special Rapporteur on Extrajudicial Executions wrote that 'These killings have eliminated civil society leaders, including human rights defenders, trade unionists and land reform advocates, intimidated a vast number of civil society actors, and narrowed the country's political discourse.'
This is the climate in which the Philippines is preparing for the elections in May. There is a danger of there being further political murders. It is therefore of the utmost urgency that the Philippine Government should take effective measures to put a stop to this.
I would like to propose an oral amendment. Paragraph 6 states: 'to release all disappeared persons who are still in captivity'. We would like to replace this with: 'to make every effort to ensure that all who have been abducted are safely returned to their families.'
on behalf of the S&D Group. - (LT) If a Central European citizen were asked what is happening in the Philippines, he probably would not be able to answer and would say that there is nothing about it on television, so things are probably calm there. However, political murders, clan warfare, people being buried alive, chainsaw massacres, a state of war - this is everyday life in the Philippines. Quite recently, 57 people were murdered, half of them journalists. That is the biggest ever death toll among journalists in the world. We call on the government, we demand that it immediately stop such occurrences, disband the private militias and finally put an end to impunity. This is particularly important during the upcoming elections.
(PL) Mr President, presidential and local government elections are planned in the Philippines for 10 May. Now is the time to do everything to ensure they are fair elections. First of all, it is necessary to establish who was responsible for the murder, in November, of 57 journalists, family members and co-workers of Ismael Mangudadatu, a candidate for governor in the province of Mindanao. So far, local law enforcement agencies have not shown any determination in finding the perpetrators of this massacre. So many mistakes have been made in the investigation that it almost authorises the use of force in politics. The Philippine Government must, at last, face up to the people from the criminal world who have used the opportunity of recent election campaigns to make so many politically-motivated kidnappings and have now murdered over 100 candidates.
In addition, the Philippines should take steps to make efficient use of means available under the EU-Philippine Justice Support Programme, which has been established to strengthen the judicial system and build civil society. The elections in May will, therefore, not only be a check of the efficiency of the Philippine authorities, but also of the effectiveness of our aid instruments.
(ES) Very briefly, I would simply like to say that we are in a new year, with a new Treaty, but with the same bad habits as before. We still miss the presence of the Council in this type of debate on urgent matters, and we also continue to miss this interinstitutional dialogue that should enable us to respond to this type of case.
In the specific case of the Philippines, I must point out once again that, although this situation does not have the impact of others, such as Haiti, the fact that in the last decade, almost 1 000 people have disappeared or died means that there is a structural problem that requires structural measures.
We cannot always be acting based on headlines. We need to act based on problems, and the fact that currently, the main people affected are human rights defenders and journalists means not only that we cannot pass over these situations in silence, but also that we need to act forcefully in response to them.
(PL) Mr President, defence of human rights is the trademark of the European Union. I greatly regret that this trademark is not important to the Spanish Presidency, and that there are no representatives of the Council here at the moment. This is a very disturbing and downright scandalous situation. We are talking about human rights, we want to defend them, but there is no one here from the Council, and no representatives of the country which is leading the European Union for the next six months. This is, truly, an absolutely unacceptable situation.
I will be very brief, because we want to vote. The Philippines is a country with a Christian tradition going back to a culture which is, in part, European. In that country, especially, human rights should be respected, because they are often not respected in that continent. We must talk openly about this and show solidarity with all those who suffer discrimination in the Philippines. It is the role of the European Parliament to speak on this matter.
Member of the Commission. - Mr President, I am representing the High Commissioner and I am representing the Commission.
The massacre in Maguindanao on the island of Mindanao on 23 November last year in which 57 people were killed has highlighted long-standing human rights issues in the Philippines related to the disappearance or unexplained killing of citizens and the effective impunity for the perpetrators in the past.
On this occasion, the government has acted swiftly and has taken decisive action to prosecute the perpetrators. That is very welcome. It is important to break the culture of impunity about such killings and to put an end to them.
The government has taken some important steps in strengthening human rights. The current administration of President Arroyo has abolished the death penalty and with ASEAN, has advocated including human rights provisions in the recently adopted ASEAN Charter.
An objective still to be achieved is ending the 40-year-old conflict with Muslim rebels in Mindanao on the basis of a peace deal that is fair to all sides. There appears to be renewed progress, and hopes have risen for agreement later this year. It should be noted that the massacre in Maguindanao took place between political families - all Muslim by the way - and that, as such, it was not related to intercommunal conflicts.
The EU has a well-established dialogue with the government of the Philippines where both sides discuss a wide range of issues, including human rights. We are also negotiating a PCA with the Philippines which will include important human rights commitments. We actively support the government in its efforts to improve respect for human rights.
In agreement with the government, we have launched an 'EU-Philippines Justice Assistance Mission'. This is a very timely action aimed at capacity-building for the Philippines judicial authorities, including police and military personnel, to help them investigate cases of extrajudicial killings and to prosecute those guilty of murder. We shall also put in place a monitoring system to develop confidence. EPJUST has an initial duration of 18 months and is funded under the Instrument for Stability, but can be extended. Furthermore, we have ongoing projects at local level to promote respect for human rights. These include monitoring of the implementation of international commitments, actions to support the ratification of the Rome Statute of the ICC and voter education.
The EU is also helping in the Mindanao peace process for the moment, mainly through support for social services and confidence-building activities, but we stand ready to do more if the process advances.
The debate is closed. The vote will take place next.
I would like to remind Mrs Lochbihler to table her oral amendment at the correct time, during the vote.